DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/21/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 19 January 2021 is acknowledged.  The traversal is on the ground(s) that there is unity of invention since the cited references do not teach the claimed perfume and monomers components.  At the onset, it is noted that the special technical feature is directed to microcapsules with aminophenol and urea/melamine in the wall/shell and that the monomer limitation is not present.  This is not found persuasive because the special technical feature of a microcapsule with aminophenol and urea/melamine as components is taught by Canon KK.
The requirement is still deemed proper and is therefore made FINAL.
Amendment
Upon entry of the amendment filed on 19 January 2021, Claim(s) 2 and 7 is/are amended and Claim(s) 1, 3, 4, 9-12 is/are cancelled.  The currently pending claims are Claims 2, 5-8 and 13-15.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Claim Objections
Claims 2 and 5-7 are objected to because of the following informalities:  
Claims 2 and 7: the structure of the phrase “adipo- and glutaroguanamine” is not consistent (e.g. adipo- and glutaro-);
Claims 5 and 6: “the aminophenol” should be “the at least one aminophenol” for antecedent basis; 
Claim 5 is missing “and a” before “ratio”; 
In Claim 7, “the capsule” should be “the microcapsule” and “the urea derivative” should be “the at least one urea derivative” for antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 7, the phrases "such as" and/or “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 5, 6, 8 and 13-15 are dependent claims on either claim 2 or 7 thus inherit the same deficiencies.
	Claim 5 recites a ratio of components Ia and Ib; however, it is unclear as to the basis of the ratio (molar ratio? weight ratio?).
	Claim 7 recites the limitation "the reaction mixture" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 5, 6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertram (US-20150210965-A1).
	Claim 2: Bertram discloses microcapsules with a fragrance core and the claimed wall components (abs, title and  claim 7: “wherein the microcapsules have a capsule wall made of a methylated melamine-formaldehyde resin and/or urea-formaldehyde resin and/or reaction products of aldehydes with thiourea, N-alkylurea, guanidine, acetoguanamine, benzoguanamine, capronoguanamine, cyanamine, dicyandiamide and/or alkyl-/arylsulphonamide” and claim 8: “wherein the microcapsules have a core 
	Claims 2, 5 and 6: It is noted that the aminophenol component is not required – see “or” in line 7 of claim 2.
	Claims 13-15: Bertram discloses the various end-products such as washing, agrochemical and adhesive compositions (¶3, 25 and claims 7 and 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertram as applied to claim 1 above, and further in view of Casana Giner (US-20120157315-A1).
	The disclosure(s) of Bertram is/are relied upon as set forth above.
	The Bertram reference discloses the claimed invention but does not explicitly disclose the feature of the glycoluril component in the shell wall.  It is noted that the Bertram reference discloses microcapsules with polyurea/melamine walls and the claim(s) call(s) for glycoluril.  In an analogous art, the Casana Giner reference discloses a microcapsule with wall comprising glycoluril-polyurea and a carbonyl component in the agrochemical field (abs, ¶8-17, and claims 1-5). Further, Casana Giner discloses a core comprising an oil phase active agent and the benefit of the core “bleeding” prevention and improved toxicology (¶ 1-5).  One of ordinary skill in the art would have recognized that applying the known technique of Casana Giner to the teachings of Bertram would have yielded predictable results .
Claims 2, 5-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US-20030202999-A1).
	Claims 2, 5, 6 and 14: Klassen discloses a microcapsules with a polymerized-shell comprising a shell stabilizer and an active core employed in the agrochemical field (abs, ¶1-4).  Further, Klassen discloses the aminophenol stabilizer and polyurea in the shell and the fragrant pheromone core (¶12, 13, 24, 26 and 27). The Klassen reference discloses the claimed invention but does not explicitly disclose the feature of the claimed aminophenol component in the shell wall.  It is noted that the Klassen reference discloses microcapsules with polyurea and aminophenol in the wall and the claim(s) call(s) for the specific aminophenol Ia or Ib.  It is noted that there are only 3 positions on the phenyl ring and the limitation is directed to two of them; thus, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions by selecting the aminophenol stabilizer in the wall with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143.
	Claim 7: Klassen discloses a process of making a microcapsule by the steps of (a) preparing an organic phase comprising (1) at least one semiochemical/active ingredient, (2) at least one fill stabilizer, and (3) at least one condensation-polymerizable, oil-soluble or oil-dispersible monomer; (b) preparing an aqueous phase comprising at least one monomer capable of interfacially polymerizing with the condensation-polymerizable, oil-soluble or oil-dispersible monomer; (c) adding at least one shell stabilizer to the organic phase, to the aqueous phase, or to an optional separate aqueous phase; (d) dispersing the organic phase in an aqueous composition comprising at least one surfactant or colloidal stabilizer to form a dispersion; and (e) adding the aqueous phase and, if prepared, the optional separate aqueous phase to .  
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen as applied to claim 1 above, and further in view of Bertram.
	The disclosure(s) of Bertram and Klassen is/are relied upon as set forth above.
The difference between the Klassen reference and the claimed subject matter is that the Klassen reference does not disclose the claimed washing, cosmetics and/or adhesive end-product or compositions. The Klassen reference teaches microcapsules employed to deliver a core active ingredient in the agrochemical field and the claim calls for the microcapsules to be employed in adhesives, washing and/or cosmetics compositions. The secondary reference of Bertram discloses similar microcapsules employed in agrochemical, adhesives, perfume and cosmetics composition (see above). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the microcapsules of Klassen in the various compositions of Bertram since they are recognized as known end-products/compositions for the claimed microcapsules.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764